Citation Nr: 0006284	
Decision Date: 03/08/00    Archive Date: 03/17/00

DOCKET NO.  98-14 576	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to a compensable evaluation for sinusitis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Odlum, Associate Counsel


INTRODUCTION

The veteran had active military service from June 1945 to 
December 1946.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an April 1996 rating decision from the Los 
Angeles, California, Department of Veterans Affairs (VA) 
Regional Office (RO).  

In June 1999 the Board remanded this case for further 
development, and it has since been returned for further 
appellate review.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.  

2.  The veteran's sinusitis disability is not manifested by 
moderate symptoms with discharge, crusting, scabbing, or 
infrequent headaches, and is not manifested by three or more 
incapacitating episodes per year or by three to six non-
incapacitating episodes per year characterized by headache, 
pain, and purulent discharge or crusting.  


CONCLUSION OF LAW

The criteria for a compensable evaluation for sinusitis have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. §§ 4.1, 4.7, 4.97, Diagnostic Code 6513 (effective 
prior to October 7, 1996); 38 C.F.R. §§ 4.1, 4.7, 4.97; 
Diagnostic Code 6513; 61 Fed. Reg. 46720-46731 (September 5, 
1996) (effective October 7, 1996).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The pertinent evidence of record shows that the veteran 
submitted a claim for entitlement to a compensable rating for 
sinusitis in September 1995.  

VA outpatient records from September 1993 to September 1995 
do not indicate that the veteran was seen for complaints 
regarding sinusitis.  They do not document specific treatment 
of this condition.  

A VA progress note from October 1995 indicated that the 
veteran was in for a follow-up of his sinus problem.  It was 
noted that he was doing well.  No specific diagnosis was 
rendered.  

A VA psychiatric record from January 1996 noted that the 
veteran was complaining of frequent headaches.  It was 
further noted that he had chronic sinusitis.  

A local hearing was conducted in January 1997.  The veteran 
testified that he was currently suffering from sinusitis and 
that he had been treated off and on for it at the Loma Linda 
VA Medical Center (VAMC).  Transcript, p. 1.  He reported 
having constant crusting, a runny nose, and severe headaches.  
Tr., p. 2.  He testified that the headaches would sometimes 
force him to lie down.  Tr., p. 3.  He also testified that it 
interrupted his sleep pattern.  Id.  He denied ever having 
his sinuses drained.  Tr., p. 4.  

On VA examination in February 1997 the veteran reported a 
long history of chronic nasal swelling, and daily frontal 
headaches associated with running of the eyes and redness.  
He also reported having a nasal obstruction when not taking 
phenylpropanolamine.  He reported getting an itchy roof of 
the mouth, sneezing, and episodes of blood tinged mucus when 
his eyes ran.  He reported being moderately bothered by these 
symptoms.  


On examination, the external nose was within normal limits, 
and the nasal vestibule was within normal limits.  There was 
a left septum spur.  The inferior, middle, and superior 
turbinates were boggy and hypertrophic and decongested easily 
with NeoSynephrine.  Examination of the paranasal sinuses 
showed that they trans-illuminated very well.  X-ray sinus 
films showed no evidence of acute or chronic sinusitis.  The 
diagnosis was allergic rhinitis; however, the examiner 
concluded that he could not rule out chronic sinusitis.  

In March 1997 the veteran was examined by Dr. S.W.  The 
veteran reported a long history of sinus problems, and was 
complaining of congestion and a runny nose, and that he had 
been placed on decongestants without much improvement.  He 
requested the physician to write a letter with regard to his 
chronic sinus problems.  

Ear, nose, and throat examination revealed oropharynx 
erythematous and swollen nasal mucosa.  The sinus was non-
tender in the maxillary area.  The assessment was probable 
chronic allergies.  Dr. S.W. concluded (and re-asserted this 
conclusion in an April 1997 letter) that the veteran's 
reported symptoms (headaches, pain and swelling around the 
eyes, congestion, and occasional blood streaks from his nose) 
were consistent with chronic rhinitis/allergies.  

VA progress notes from June and August 1999 document 
treatment for complaints of a sore throat with a diagnosis of 
pharyngitis.  They do not document treatment or complaints of 
sinusitis.  

A VA examination was conducted in August 1999.  The veteran 
reported having an accident during training which resulted in 
nasal trauma and subsequent nasal obstruction.  He also 
reported having chronic nasal swelling and daily frontal 
headaches associated with running of the eyes and redness.  
He claimed recurrent sinusitis, but denied being treated with 
antibiotics.  


On examination there was mild conjunctival redness with 
prominent blood vessels.  The tympanic membranes were 
bilaterally clear.  The external nose had normal laminae and 
he had a small scar over the nasal bridge.  The nasal 
vestibule was within normal limits.  His septum and a left 
septal spur, and there was posterior deviation of his nasal 
septum, resulting in 30 percent of total obstruction of the 
veteran's nose.  The floor of the nose showed no septal 
spurs.  His meatus showed no polyps or discharge.  The 
turbinates continued to be hypertrophic and easily congested.  
The paranasal sinuses trans-illuminated easily.  There was no 
specific tenderness.  

A computerized tomography (CT) scan showed no evidence of 
chronic sinusitis.  There was a left maxillary sinus mucus 
retention cyst which was within normal limits.  The scan also 
showed mild septal deviation.  

The diagnoses were allergic rhinitis (likely not related to 
military service) and nasal obstruction secondary to the 
septal deviation which was likely secondary to trauma related 
to military service.  The examiner also found that a portion 
of the nasal obstruction was also due to his allergic 
rhinitis.  He found that approximately 25 percent of his 
nasal obstruction was likely due to allergic rhinitis which 
resulted in the hypertrophic turbinates.  He also diagnosed 
the veteran with chronic headaches, not related to the sinus.  


Criteria

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§ 4.1 (1999).  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings.  See 38 C.F.R. 
§ 4.2 (1999); Francisco v. Brown, 7 Vet. App. 55 (1994).

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
Conjectural analogies will be avoided, as will the use of 
analogous ratings for conditions of doubtful diagnosis, or 
for those not fully supported by clinical and laboratory 
findings, nor will ratings assigned to organic diseases and 
injuries be assigned by analogy to conditions of functional 
origin.  38 C.F.R. § 4.20 (1999).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

In October 1996, the schedular criteria for evaluations of 
the respiratory system were amended effective October 7, 
1996.  

Prior to the October 1996 amendment, the Rating Schedule 
provided a 10 percent evaluation for moderate sinusitis with 
discharge or crusting or scabbing, infrequent headache; a 30 
percent evaluation for severe sinusitis, with frequently 
incapacitating recurrences, severe and frequent headaches, 
purulent discharge or crusting reflecting purulence; and a 50 
percent rating for postoperative symptoms following radical 
operation, with chronic osteomyelitis requiring repeated 
curettage, or severe symptoms after repeated operations.  
38 C.F.R. § 4.97, Diagnostic Code 6513.

Following the October 1996 amendments, a 10 percent 
evaluation is warranted for one or two incapacitating 
episodes per year of sinusitis requiring prolonged (lasting 
for four to six weeks) antibiotic treatment, or three to six 
non-incapacitating episodes per year characterized by, 
headaches, pain, and purulent discharge or crusting.  A 30 
percent evaluation is warranted for three or more 
incapacitating episodes per year of sinusitis requiring 
prolonged (lasting four to six weeks) antibiotic treatment, 
or; more than six non-incapacitating episodes per year of 
sinusitis characterized by headaches, pain, and purulent 
discharge or crusting.  A 50 percent rating is assigned 
following radical surgery with chronic osteomyelitis, or; 
near constant sinusitis characterized by headaches, pain and 
tenderness of affected sinus, and purulent discharge or 
crusting after repeated surgeries.  38 C.F.R. § 4.97, 
Diagnostic Code 6513.

The United States Court of Appeals for Veterans Claims 
(Court) has held that where a law or regulation changes after 
a claim has been filed or reopened but before the 
administrative or judicial appeal process has been concluded, 
the version more favorable to the appellant will apply.  
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt 
doctrine in resolving each such issue shall be given to the 
veteran.  38 U.S.C.A. § 5107(b) (West 1991);  38 C.F.R. 
§§ 3.102, 4.3 (1999).  


Analysis

Initially, the Board notes that the veteran's claim for a 
compensable evaluation for sinusitis is found to be well-
grounded under 38 U.S.C.A. § 5107(a) (West 1991).  That is, 
he has presented a claim which is plausible.  Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).  In general, an allegation 
of increased disability is sufficient to establish a well-
grounded claim seeking an increased rating.  Proscelle v. 
Derwinski, 2 Vet. App. 629 (1992).  

The Board is also satisfied that all relevant facts have been 
properly developed, and that no further assistance is 
required in order to satisfy the duty to assist mandated by 
38 U.S.C.A. § 5107(a) (West 1991).  

In this regard, a review of the record indicates that the 
development requested by the Board in its June 1999 remand 
has been completed.  See Stegall v. West, 11 Vet. App. 268 
(1998).  Specifically, the RO obtained additional VA and 
private treatment records pertaining to the veteran.  

The record also shows that the RO scheduled (and the veteran 
attended) a VA examination in August 1999.  The report of the 
examination is thorough and responsive to all the Board's 
June 1999 remand requests.  Thus, the Board finds that the 
development completed in this case is in full compliance with 
the Board's remand instructions.  Stegall, supra.

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the veteran in developing 
the facts pertinent to his claim is required to comply with 
the duty to assist him as mandated by 38 U.S.C.A. § 5107(a).

As was stated above, the veteran's sinusitis is currently 
evaluated as noncompensable.  

The minimum requirements for a compensable evaluation under 
the previous criteria require moderate sinusitis with 
discharge or crusting or scabbing, or infrequent headaches.  
38 C.F.R. § 4.97, Diagnostic Code 6513 (1996).  

The minimum requirements for a compensable evaluation under 
the amended regulations require one or two incapacitating 
episodes per year of sinusitis requiring prolonged (lasting 
for four to six weeks) antibiotic treatment, or three to six 
non-incapacitating episodes per year characterized by 
headaches, pain, and purulent discharge or crusting.  
38 C.F.R. § 4.97, Diagnostic Code 6513 (1999).  

After a careful review of the record, the Board concludes 
that the veteran's sinusitis does not warrant a compensable 
evaluation under either the previous or amended regulations.  

While the veteran has reported constant symptoms of 
sinusitis, including headaches, crusting, and a runny nose, 
documentation of complaints and treatment of sinusitis in VA 
outpatient treatment notes from 1993 to 1999 are rather 
intermittent.  

Furthermore, physicians have attributed the veteran's current 
complaints to an allergic condition rather than to sinusitis.  
Dr. S.W. concluded that his symptoms were consistent with 
chronic rhinitis/allergies.  

The August 1999 VA examiner diagnosed the veteran with 
allergic rhinitis and concluded that this condition was not 
related to service.  He did not diagnose sinusitis.  The 
examiner also indicated that his symptoms of hypertrophic 
turbinates were due to his allergic rhinitis, and that his 
chronic headaches were not related to his sinuses.  

Significantly, x-rays taken on VA examination in February 
1997 were interpreted as not revealing chronic or acute 
sinusitis, and a CT scan performed in August 1999 was found 
to show no evidence of chronic sinusitis.  

Thus, as laboratory studies have indicated that there is no 
evidence of chronic sinusitis, and because his reported 
symptoms have been attributed to an allergic condition which 
has been found to not be related to service, the Board finds 
that there is persuasive evidence establishing that the 
veteran's sinusitis does not warrant a compensable evaluation 
under either the previous or amended regulations.  

When all the evidence is assembled, the Secretary, is then 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claim, in which case the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  
The Board finds that a preponderance of the evidence is 
against a compensable evaluation for the veteran's service-
connected sinusitis.  


ORDER

Entitlement to a compensable rating for sinusitis is denied.  



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals



 

